UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X               2/11/2020
                                                                       :
CHELA CRANSHAW,                                                        :
                                                                       :
                                    Plaintiff,                         :
                                                                       :      18-cv-9162 (LJL)
                  -v-                                                  :
                                                                       :          ORDER
AXA REAL ESTATE INVESTMENT MANAGERS US, :
LLC ET AL,                                                             :
                                                                       :
                                    Defendants.                        :
                                                                       X
----------------------------------------------------------------------

LEWIS J. LIMAN, United States District Judge:

        This case has been randomly reassigned to me for all purposes. It is hereby:

       ORDERED that the status conference previously scheduled for April 17, 2020 at 11:00
a.m. shall proceed instead on May 5, 2020 at 4:00 p.m. in Courtroom 15C of the U.S. District
Court for the Southern District of New York, 500 Pearl Street, New York, New York.

         In advance of the conference and no later than April 21, 2020, any party intending to
move for summary judgment shall file on ECF a letter, not to exceed three pages in length,
setting forth the basis for the anticipated summary judgment motion, including the legal
standards and elements governing the claims at issue. Any party intending to oppose that motion
shall file on ECF a letter, not to exceed three pages in length, setting forth anticipated arguments
in opposition by April 28, 2020. The content and timing for any anticipated motions for
summary judgment will be discussed at the May 5, 2020 status conference.

       The deadline for submission of a Joint Pretrial Order will also be discussed at the May 5,
2020 conference.


        SO ORDERED.

Dated: February 11, 2020                                   __________________________________
       New York, New York                                             LEWIS J. LIMAN
                                                                  United States District Judge
